         Case
          Case2:19-cv-00392-JAD-VCF
               2:19-cv-00392-JAD-VCF Document
                                      Document35-2
                                               36 Filed
                                                   Filed10/29/20
                                                         05/15/20 Page
                                                                   Page11ofof11
                                                                              11



 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
 7

 8 UNITED STATES OF AMERICA,                       2:19-CV-392-JAD-VCF

 9                Plaintiff,                       Default Judgment of Forfeiture and Final
                                                   Judgment of Forfeiture
10         v.

11 $70,000.00 in United States Currency,                    ECF No. 35
12                Defendant.

13 I. FACTS

14         Prior to August 16, 2018, a confidential source (CS) working with the Drug

15 Enforcement Administration (DEA) arranged with Michael Williams (Williams) for

16 Williams to meet the CS in the parking lot of the Palace Station Casino, in Clark County,

17 Nevada, purportedly in order for the CS to provide five kilograms of cocaine to Williams in

18 exchange for $70,000 in cash.

19         The CS arrived in the CS’s vehicle at the Palace Station parking lot for the meeting

20 with Williams on August 16, 2018.

21         Williams joined the CS and sat in the CS’s vehicle.

22         The CS asked Williams to demonstrate that he had the cash for the sale transaction.

23 Williams removed a manila envelope from his waistband and opened the envelope,

24 showing the CS six bundles of United States currency.

25         The CS gave a pre-determined signal to law enforcement officers after seeing the

26 United States currency.

27 / / /

28 / / /
         Case
          Case2:19-cv-00392-JAD-VCF
               2:19-cv-00392-JAD-VCF Document
                                      Document35-2
                                               36 Filed
                                                   Filed10/29/20
                                                         05/15/20 Page
                                                                   Page22ofof11
                                                                              11



 1           Law enforcement officers responded and arrested Williams. The officers also took

 2   into custody the manila envelope with the cash bundles in it. The officers searched

 3   Williams’ person and located and seized additional cash from Williams’s pockets.

 4           The manila envelope contained six bundles of currency totaling $60,000 in value.

 5           The currency seized from Williams’s pockets comprised an additional $10,000 in

 6   value

 7           The $70,000 in U.S. currency is the entirety of the defendant currency.

 8   II. PROCEDURE

 9           On March 6, 2019, the United States filed a verified Complaint for Forfeiture in

10   Rem, ECF No. 1, alleging the $70,000 (defendant property) is:

11                  a. all moneys, negotiable instruments, securities, or other things of value

12                     furnished or intended to be furnished in exchange for a controlled

13                     substance or listed chemical in violation of Subchapter I of the Controlled

14                     Substances Act, 21 U.S.C. § 801, et seq., and is subject to forfeiture to the

15                     United States pursuant to 21 U.S.C. § 881(a)(6).

16                  b. all proceeds traceable to all moneys, negotiable instruments, securities, or

17                     other things of value furnished or intended to be furnished in exchange

18                     for a controlled substance or listed chemical in violation of Subchapter I

19                     of the Controlled Substances Act, 21 U.S.C. § 801, et seq., and is subject

20                     to forfeiture to the United States pursuant to 21 U.S.C. § 881(a)(6).

21                  c. all moneys, negotiable instruments, securities, or other things of value

22                     used or intended to be used to facilitate violations of Subchapter I of the

23                     Controlled Substances Act, 21 U.S.C. § 801, et seq., and is subject to

24                     forfeiture to the United States pursuant to 21 U.S.C. § 881(a)(6).

25           On March 8, 2019, the Court entered an Order for Summons and Warrant of Arrest

26   in Rem for the Property and Notice, ECF No. 4, and the Clerk issued the Summons and

27   Warrant of Arrest in Rem, ECF No. 4-1.

28   ///
                                                    2
          Case
           Case2:19-cv-00392-JAD-VCF
                2:19-cv-00392-JAD-VCF Document
                                       Document35-2
                                                36 Filed
                                                    Filed10/29/20
                                                          05/15/20 Page
                                                                    Page33ofof11
                                                                               11



 1             Pursuant to the Order, ECF No. 4, the following documents were served on the

 2   defendant property and all persons or entities who may claim an interest in the defendant

 3   property: the Complaint, ECF No. 1, the Order, ECF No. 4, the Summons and Warrant,

 4   ECF No. 4-1, and the Notice of Complaint for Forfeiture. Notice was published according

 5   to law.

 6             Pursuant to Supplemental Rules for Admiralty or Maritime Claims and Asset

 7   Forfeiture Actions (Fed. R. Civ. P. Supp. Rule) G(5), all persons or entities interested in

 8   the defendant property were required to: (1) file a verified claim, setting forth the person=s

 9   or its interest in the property, that (a) identified the specific property claimed, (b) identified

10   the claimant and stated the claimant=s interest in the property, and (c) was signed by the

11   claimant under penalty of perjury pursuant to 28 U.S.C. ' 1746; (2) file the verified claim

12   with the Clerk of the above-entitled Court no later than 35 days after the notice was sent or,

13   if direct notice was not sent, no later than 60 days after the first day of publication on the

14   official internet government forfeiture site, www.forfeiture.gov; (3) file an answer to the

15   Complaint for Forfeiture in Rem or a motion under Rule 12 with the Clerk of the Court,

16   Lloyd D. George United States Courthouse, 333 Las Vegas Boulevard South, Las Vegas,

17   NV 89101, no later than 21 days after filing the verified claim; and (4) serve a copy of the

18   verified claim and the answer at the time of each filing on James A. Blum, Assistant United

19   States Attorney, 501 Las Vegas Boulevard South, Suite 1100, Las Vegas, Nevada 89101.

20   Complaint, ECF No. 1; Order for Summons and Warrant, ECF No. 4; Summons and

21   Warrant, ECF No. 4-1.

22             On April 23, 2019, the United States Marshals Service served the Complaint, the

23   Order for Summons and Warrant of Arrest in Rem for the Property and Notice, the

24   Summons and Warrant of Arrest in Rem for the Property, and the Notice of Complaint for

25   Forfeiture and Arrest by executing them on the defendant property. Notice of Filing Take

26   into Custody, ECF No. 10-1, p. 3.

27             On May 1, 2019, Steven McKim filed a claim. Claim, ECF No. 7.

28   ///
                                                      3
           Case
            Case2:19-cv-00392-JAD-VCF
                 2:19-cv-00392-JAD-VCF Document
                                        Document35-2
                                                 36 Filed
                                                     Filed10/29/20
                                                           05/15/20 Page
                                                                     Page44ofof11
                                                                                11



 1          On May 15, 2019, Steven McKim filed an Answer to the Complaint. Answer, ECF

 2   No. 13.

 3          Public notice of the forfeiture action and arrest was given to all persons and entities

 4   by publication via the official internet government forfeiture site, www.forfeiture.gov, from

 5   May 19, 2019, through June 17, 2019. Notice of Filing Proof of Publication Exhibits, ECF

 6   No. 14-1, p. 5-6.

 7          On July 5, 2019, the United States Marshals Service served the Complaint, the

 8   Order for Summons and Warrant of Arrest in Rem for the Property and Notice, the

 9   Summons and Warrant of Arrest in Rem for the Property, and the Notice of Complaint for

10   Forfeiture and Arrest on John/Jane Doe (R5-18-0012/N-15) c/o SA Matthew Rumschlag.

11   Notice of Filing Service of Process-Personal Service, ECF No. 28, p.2.

12          On June 21, 2019, the United States Attorney’s Office served the Complaint, the

13   Order for Summons and Warrant of Arrest in Rem for the Property and Notice, the

14   Summons and Warrant of Arrest in Rem for the Property, and the Notice of Complaint for

15   Forfeiture and Arrest on Michael Williams by certified return receipt mail and regular mail.

16   Notice of Filing Service of Process, ECF No. 29-1, p. 3-19, 21-27.

17          On June 21, 2019 the United States Attorney’s Office served the Complaint, the

18   Order for Summons and Warrant of Arrest in Rem for the Property and Notice, the

19   Summons and Warrant of Arrest in Rem for the Property, and the Notice of Complaint for

20   Forfeiture and Arrest on Steven Mckim c/o Richard Barnett, Richard M. Barnett, Attorney

21   at Law, by certified return receipt mail and regular mail. Notice of Filing Service of

22   Process, ECF No. 29-1, p. 3-19, 28-31.

23          On October 31, 2019, the United States filed a Settlement Agreement for Entry of

24   Judgment of Forfeiture as to Steven McKim and Order, regarding the $70,000. Steven

25   McKim waived, among other things, service of process. Settlement Agreement, ECF No.

26   30.

27   ///

28   ///
                                                    4
          Case
           Case2:19-cv-00392-JAD-VCF
                2:19-cv-00392-JAD-VCF Document
                                       Document35-2
                                                36 Filed
                                                    Filed10/29/20
                                                          05/15/20 Page
                                                                    Page55ofof11
                                                                               11



 1          On December 23, 2019, the Court entered the Order granting the Settlement

 2   Agreement for Entry of Judgment of Forfeiture as to Claimant and Order. Order Granting

 3   Settlement Agreement, ECF No. 31.

 4          No other person or entity has filed a claim, answer, or responsive pleading within

 5   the time permitted by 18 U.S.C. § 983(a)(4) and Fed. R. Civ. P. Supp. Rule G(4) and (5).

 6          Steven McKim is not in the military service within the purview of the Servicemen’s

 7   Civil Relief Act of 2003. Exhibit 1.

 8          Michael Williams is not in the military service within the purview of the

 9   Servicemen’s Civil Relief Act of 2003. Exhibit 2.

10          Steven McKim is neither a minor nor an incompetent person.

11          Michael Williams is neither a minor nor an incompetent person.

12          On January 7, 2020, the United States filed a Motion for Entry of Clerk’s Default

13   against the $70,000, Michael Williams, and all persons or entities who may claim an

14   interest in the defendant property in the above-entitled action. Motion for Entry of Clerk’s

15   Default, ECF No. 33.

16          On May 11, 2020, the Clerk of the Court entered a Default against the $70,000,

17   Michael Williams, and all persons or entities who may claim an interest in the defendant

18   property in the above-entitled action. Entry of Clerk’s Default, ECF No. 34

19           A. Legal Standard

20          Civil forfeiture cases have five requirements that must be fulfilled to complete a

21   default: (1) the judgment sought does not differ in kind from, or exceed in amount, what is

22   demanded in the pleadings pursuant to Fed. R. Civ. P. 54(c); (2) the Clerk of the Court has

23   entered default for a sum certain pursuant to Fed. R. Civ. P. 55(b)(1); (3) publication and

24   personal service were completed pursuant to Fed. R. Civ. P. Supp. Rule G(4); (4) the

25   complaint is legally sufficient to support a reasonable belief that the government will be

26   able to meet its burden of proof pursuant to Fed. R. Civ. P. Supp. Rule G(2), Alan Neuman

27   Prods., Inc. v. Albright, 862 F.2d 1388, 1392 (9th Cir. 1988); and (5) no person has filed a

28   ///
                                                     5
          Case
           Case2:19-cv-00392-JAD-VCF
                2:19-cv-00392-JAD-VCF Document
                                       Document35-2
                                                36 Filed
                                                    Filed10/29/20
                                                          05/15/20 Page
                                                                    Page66ofof11
                                                                               11



 1   claim, or the claim(s) have been resolved under 18 U.S.C. § 983(a)(4)(A) or Fed. R. Civ. P.

 2   Supp. Rule G(5).

 3          Civil cases that do not directly address forfeiture have seven factors that the Court

 4   must consider before entry of default: (1) the substantive merit of the plaintiff’s claims; (2)

 5   the sufficiency of the complaint; (3) the amount of money at stake; (4) the possibility of

 6   prejudice to the plaintiff if relief is denied; (5) the possibility of disputes to any material

 7   facts in the case; (6) whether default resulted from excusable neglect; and (7) the public

 8   policy favoring resolution of cases on the merits. Eitel v. McCool, 782 F.2d 1470, 1471-72

 9   (9th Cir. 1986); SATA GmbH & Co. KG v. USA Italco Int'l Ltd., No. 3:18-CV-00351-MMD-

10   WGC, 2019 WL 4601513, at *3 (D. Nev. Sept. 20, 2019); Covenant Care California, LLC v.

11   Shirk, No. 217CV00956JADVCF, 2018 WL 3429669, at *1 (D. Nev. July 16, 2018).

12          For purposes of a default judgment, the well-pled allegations of the complaint are

13   taken as true. Televideo Sys., Inc. v. Heidenthal, 826 F.2d 915, 918 (9th Cir. 1987).

14   Furthermore, upon default, the defendant’s liability is conclusively established and the

15   factual allegations in the complaint, except those relating to damages, are accepted as true.

16   Geddes v. United Fin. Grp., 559 F.2d 557, 560 (9th Cir. 1977). The power to grant or deny

17   relief upon an application for default judgment is within the discretion of the Court. Aldabe

18   v. Aldabe, 616 F.2d 1089, 1092 (9th Cir. 1980).

19           B. The Forfeiture Requirements for Default Were Met.

20                  a. Judgment Sought

21           Pursuant to Fed. R. Civ. P. 54(c) and 55(b), the judgment by default does not “differ

22   in kind from, or exceed [the] amount” of relief listed in the Complaint for forfeiture.

23                  b. Default and Entry of Default

24           As shown above, the United States requested entry of Clerk’s Default against the

25   $70,000, Michael Williams, and all persons or entities who may claim an interest in the

26   defendant property in the above-entitled action. ECF No. 33. The Clerk entered the Default

27   as requested. ECF No. 34.

28   ///
                                                       6
          Case
           Case2:19-cv-00392-JAD-VCF
                2:19-cv-00392-JAD-VCF Document
                                       Document35-2
                                                36 Filed
                                                    Filed10/29/20
                                                          05/15/20 Page
                                                                    Page77ofof11
                                                                               11



 1                 c. Notice

 2          Pursuant to Fed. R. Civ. P. Supp. Rule G(4)(a)(iv)(C), the United States published

 3   notice via the official internet government forfeiture site, www.forfeiture.gov, for thirty

 4   consecutive days. ECF No. 14. Pursuant to Fed. R. Civ. P. Supp. Rule G(4)(b), the United

 5   States served the Complaint, the Order for Summons and Warrant of Arrest in Rem for the

 6   Property and Notice, the Summons and Warrant of Arrest in Rem for the Property, and the

 7   Notice of Complaint for Forfeiture and Arrest on all known potential claimants. Notice of

 8   Filing Service of Process-Personal Service; ECF No. 28 and Notice of Filing Service of

 9   Process-Mailing; ECF No. 29.

10                 d. Legal Sufficiency of the Complaint

11           The Complaint filed in this action was verified. The Court has subject matter

12   jurisdiction, in rem jurisdiction over the defendant property, and venue. The Complaint

13   described the property with reasonable particularity. The Complaint states where the seizure

14   of the defendant property occurred and its current location. The Complaint identifies the

15   statute under which the forfeiture action is brought. The Complaint alleges sufficiently

16   detailed facts to support a reasonable belief that the United States will be able to meet its

17   burden of proof at trial. Fed. R. Civ. P. Supp. Rule G(2); Complaint, ECF No. 1.

18                 e. Status of Potential Claimants

19          Steven McKim has entered into an approved Settlement Agreement with the United

20   States. Order Granting Settlement Agreement, ECF No. 31.

21          No other person or entity has filed a claim and the time to file a claim has passed.

22          C.     The Civil Requirements for Default Were Met.

23                 a. The Plaintiff Would be Prejudiced Without a Judgment

24          The government would be prejudiced if it were to try this case rather than obtain a

25   default judgment since a trial would require the additional expenditure of human and

26   financial resources. These expenses and efforts are unnecessary because the Complaint

27   established sufficient evidence of the status and forfeitability of the defendant property, and

28   that evidence is uncontested by Michael Williams and Steven McKim. United States v.
                                                  7
          Case
           Case2:19-cv-00392-JAD-VCF
                2:19-cv-00392-JAD-VCF Document
                                       Document35-2
                                                36 Filed
                                                    Filed10/29/20
                                                          05/15/20 Page
                                                                    Page88ofof11
                                                                               11



 1   $150,990.00 in U.S. Currency, No. 2-12-CV-01014-JAD, 2014 WL 6065815, at *2 (D. Nev.

 2   Nov. 10, 2014), (“[T]he government would be prejudiced by having to expend additional

 3   resources litigating an action that appears to be uncontested. This factor favors default

 4   judgment.”).

 5                  b. & c. The Plaintiff’s Claims are Meritorious and the Complaint is

 6                     Sufficient.

 7          As shown in the statement of the case above, the government has a clear case

 8   against the defendant property and the Complaint sufficiently alleges the facts of the case.

 9                  d. The Amount of Money at Stake

10          The value of the defendant property at stake was established in the Complaint, ECF

11   No. 1, and the defendant property is forfeitable pursuant to 21 U.S.C. § 881(a)(6).

12          Under the fourth Eitel factor, the court considers the amount of money at stake
            in relation to the seriousness of Defendants' conduct. Plaintiff has provided
13          evidence that the currency, a sum of $24,000, was furnished or intended to be
            furnished in exchange for marijuana, a serious violation of federal law.
14
            United States v. Twenty-Four Thousand Dollars ($24,000) in U.S. Currency, No.
15          02:09-CV-2319-LRH, 2010 WL 2695637, at *3 (D. Nev. July 2, 2010)
            (quotation marks and citation omitted).
16

17   The Complaint alleges the crime of exchanging or intending to exchange moneys,

18   negotiable instruments, securities, or other things of value for a controlled substance or

19   listed chemical in violation of Subchapter I of the Controlled Substances Act, 21 U.S.C. §

20   801, et seq. The money at stake is the tainted currency related to a completed or

21   contemplated illegal-drugs transaction in violation of Subchapter I of the Controlled

22   Substances Act, 21 U.S.C. § 801, et seq.

23              e. There Are No Possible Disputes of Material Fact

24          No issues of material fact exist and the allegations of the Complaint are established

25   as a matter of law. The defendant property is subject to forfeiture because law enforcement

26   can demonstrate that the defendant property:

27                     a. is all moneys, negotiable instruments, securities, or other things of

28                         value furnished or intended to be furnished in exchange for a
                                                   8
          Case
           Case2:19-cv-00392-JAD-VCF
                2:19-cv-00392-JAD-VCF Document
                                       Document35-2
                                                36 Filed
                                                    Filed10/29/20
                                                          05/15/20 Page
                                                                    Page99ofof11
                                                                               11



 1                         controlled substance or listed chemical in violation of Subchapter I

 2                         of the Controlled Substances Act, 21 U.S.C. § 801, et seq., and is

 3                         subject to forfeiture to the United States pursuant to 21 U.S.C. §

 4                         881(a)(6).

 5                     b. is all proceeds traceable to all moneys, negotiable instruments,

 6                         securities, or other things of value furnished or intended to be

 7                         furnished in exchange for a controlled substance or listed chemical in

 8                         violation of Subchapter I of the Controlled Substances Act, 21

 9                         U.S.C. §801, et seq., and is subject to forfeiture to the United States

10                         pursuant to 21 U.S.C. § 881(a)(6).

11                     c. is all moneys, negotiable instruments, and securities used or intended

12                         to be used to facilitate violations of Subchapter I of the Controlled

13                         Substances Act, 21 U.S.C. § 801, et seq., and is subject to forfeiture

14                         to the United States pursuant to 21 U.S.C. § 881(a)(6).

15                 f. Default Was Not the Result of Excusable Neglect

16          The record shows that Steven McKim waived service of the Complaint, Order,

17   Summons and Warrant, and the Notice by entering into a settlement agreement. Order

18   Granting Settlement Agreement, ECF No. 31. The record shows that other potential

19   claimants were properly served with the Complaint, Order, Summons and Warrant, and

20   the Notice and failed to file a claim and answer to the Complaint. Notice of Filing Service

21   of Process, ECF No. 29-1. There is no evidence of excusable neglect.

22                 g. Public Policy Does not Prevent Default Judgment

23          Under Fed. R. Civ. P. 55(b), default judgments are allowed. Here, Steven McKim

24   waived his rights to any civil forfeiture proceedings by entering into a settlement

25   agreement. All other potential claimants failed to file a claim and answer to the

26   government’s Complaint.

27          While the Federal Rules do favor decisions on the merits, they also frequently
            permit termination of cases before the court reaches the merits. As F.R.C.P. 55
28          indicates, one such instance is when a party fails to defend against an action,
                                                   9
         Case
          Case2:19-cv-00392-JAD-VCF
               2:19-cv-00392-JAD-VCF Document
                                      Document35-2
                                               36 Filed
                                                   Filed10/29/20
                                                         05/15/20 Page
                                                                   Page10
                                                                        10ofof11
                                                                               11



 1          which is exactly what [claimant(s)] failed to do in this case. Thus, the preference
            to decide cases on the merits does not preclude a court from granting default
 2          judgment.

 3          Kloepping v. Fireman's Fund, No. C 94-2684 TEH, 1996 WL 75314, at *3 (N.D.
            Cal. Feb. 13, 1996).
 4

 5   Denying the government’s motion would not further public policy. While cases

 6   should be decided on the merits when possible, the potential claimants have not

 7   contested the facts of the Complaint or the forfeiture of the defendant, which makes a

 8   decision on the merits impractical. Therefore, a final default judgment of forfeiture is

 9   appropriate. See Covenant Care California, 2018 WL 3429669, at *2.

10   IV. Judgment

11          Based on the foregoing this Court finds that the United States has shown its

12   entitlement to a Default Judgment of Forfeiture as to Michael Williams and all persons or

13   entities who may claim an interest in the defendant property and for Final Judgment of

14   Forfeiture as to the $70,000 and Steven McKim.

15          NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND

16   DECREED that Default Judgment of Forfeiture is entered against Michael Williams and

17   all persons or entities who may claim an interest in the defendant property in the above-

18   entitled action.

19          IT IS FURTHER ORDERED, ADJUDGED AND DECREED that Final

20   Judgment of Forfeiture is entered against the $70,000 and Steven McKim.

21          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the defendant

22   property be, and the same is hereby forfeited to the United States of America, and no

23   possessory rights, ownership rights, and no rights, titles, or interests in the property shall

24   exist in any other party.

25   ///

26   ///

27   ///

28   ///
                                                     10
         Case
          Case2:19-cv-00392-JAD-VCF
               2:19-cv-00392-JAD-VCF Document
                                      Document35-2
                                               36 Filed
                                                   Filed10/29/20
                                                         05/15/20 Page
                                                                   Page11
                                                                        11ofof11
                                                                               11



 1          IT IS HEREBY CERTIFIED, pursuant to 28 U.S.C. § 2465(a)(2), that there was

 2   reasonable cause for the seizure or arrest of the defendant property.

 3         The Clerk of Court is directed to CLOSE THIS CASE.

 4                                                      ___________________________________
                                                        UNITED STATES DISTRICT JUDGE
 5                                                      ____________________________
                                                        U.S. District Judge 10-29-2020
 6                                                      DATED:______________________

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   11
